            Case 2:11-cr-00570-PBT Document 41 Filed 01/24/19 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :             Date of
                                               :             Notice: 1/24/2019
                   vs.                         :
                                               :
                                               :             Criminal No. 11-570-1
Ryan J. Kasper:
152 Hallock Lane
Rocky Point, N.Y. 11778


                  TAKE NOTICE that the above-entitled case has been set for Sentencing in the
United States District Court, United States Courthouse, 601 Market Street, Philadelphia,
Pennsylvania, on Wednesday, May 22, 2019 at 10:30 a.m. before the Honorable P e t r e s e B .
T u c k e r , in Courtroom 16B,16th floor.

          ALL DEFENDANTS ARE DIRECTED TO REPORT TO THE COURTROOM
ON THE DATE AND TIME STATED ABOVE. IF A DEFENDANT FAILS TO APPEAR AS
DIRECTED, THE BAIL MAY BE FORFEITED AND A BENCH WARRANT ISSUED.

              If a defendant is presently in jail, the defendant or his counsel shall notify the
undersigned in writing immediately so that the necessary procedures can be taken to have the
defendant present in the courtroom.


   INTERPRETER REQUIRED
   THIS PROCEEDING HAS BEEN RESCHEDULED FROM, Click here to enter a date.

                                                   Very truly yours,


                                                   s/ Kimberly Scott

                                                   Kimberly Scott
                                                   Deputy Clerk to Judge Petrese B. Tucker


                                                   Notice to:
                                                   Defendant Ryan Kasper
                                                   Defense Counsel Christopher
                                                   Cassar, Patrick Casey, Esq.
                                                   A.U.S.A.
                                                   U.S. Marshal
                                                   Probation Office
                                                   Pretrial Services
                                                   Crystal Wardlaw

Cr 4 (rev. 8/97)
